DETAILED ACTION
Claim Objections
Claims 7-10 and 20 are objected to because of the following informalities:  claim 7, line 4, claim 8, line 6,  claim 9, line 6, claim 10, line 11, claim 20, line 10, “strain” has been mistyped.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 11 and 15-16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hwang, US 2013/0091895 A1.  Hwang discloses the claimed finger ring with a rigid, inflexible metal outer annular ring with a channel for receiving a silicone, flexible inner ring with slots extending radially for cooling the wearer’s finger when wearing the ring.

    PNG
    media_image1.png
    379
    639
    media_image1.png
    Greyscale

	Regarding claim 6, the method of machining is only germane to the article claimed in the end result structure obtained by the method step.  In this instance, the end result structure is one where the inner annular body’s edges do not extend laterally past the outer annular body’s lateral edges.  Hwang also disclose the curvature of the inner annular body as defined in the claim.
Claims 1, 7, 10, 12-13, and 20 are rejected under 35 U.S.C. 102a(1) as being anticpated by Junkins, US 2020/0077752 A1.  Junkins the claimed structure of a ring worn by a user having an outer annular body, an inner annular body of rigid plastic material, which has the same final structure of an injection molded plastic material.

    PNG
    media_image2.png
    875
    662
    media_image2.png
    Greyscale

	Regarding claims 7 and 20, the inner annular body (at 388) extends into a strain relief recess in the outer annular body.
	Regarding claim 10, as seen in the above drawing (upper left), the strain release recesses (400) are opposite to one another (left and right recesses).
	Regarding claims 12-13, the outer annular body has a fastening channel (at 322) for receiving, completely filling the channel, the inner annular body (at 384).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2013/0091895 A1 in view of Voeltzel, US 6370913 B1 and Herz, 10702029 B2.  Hwang fails to disclose a strain relief recess formed in the ring.  Voeltzel discloses the need for a strain relief portion in a finger ring, i.e., to allow the ring to break away from the finger to prevent injury.  The claim requires that the strain relief extend through the outer annular body such that the outer annular body is not continuous. Voeltzel fails to disclose the strain relief extending completely across the width of the finger ring.  

    PNG
    media_image3.png
    656
    347
    media_image3.png
    Greyscale

Herz discloses a strain relief recess that extends across the entire width of the annular element either on the inner surface or the outer surface to function as a strain relief region for allowing the element to break under undue stress.

    PNG
    media_image4.png
    597
    556
    media_image4.png
    Greyscale

Therefore, it would have been obvious to modify Hwang’s outer annular band to have a strain relief recess that extends across the entire width of the ring to allow the finger ring to fully break under undue stressful situations.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2013/0091895 A1.  Claim 14 requires that the outer annular body be formed of gold.  Hwang discloses the outer annular body formed of a metal.  It is old and well known to form finger rings from gold for the desirability of possession and the capability of the gold with a wearer’s skin, i.e., it is non-allergenic.  Therefore, it would have been obvious to make Hwang’s outer ring from gold.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2013/0091895 A1 in view of Goodwin, US 2018/0035768 A1.  Hwang discloses radially extending slots on the inner annular silicone ring to dissipate heat form the wearer’s finger.   The claims require that the slots extend longitudinally along the inner surface of the inner annular ring.  The slots are curved and interconnected.  
Goodwin discloses the identically claimed slot structure on the inner surface of the inner annular ring. Goodwin discloses that this is a more effective means of reduces heat and sweat from the wearer’s finger.  Therefore, it would have been obvious to modify Hwang’s ring to improve heat and sweat removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677